On Petition for a Rehearing.
Downey, J.
A petition for a rehearing has been filed in this casé. It is conceded that the ruling of the court on the point decided is correct, but it is insisted that there are other errors in the record not decided by us. The point decided *164by us is the only one mentioned in the assignment of errors. The other alleged errors cannot be set up for the first time in the petition for a rehearing.
J. E. McDonald, J. M. Butler, and E. M. McDonald, for appellants.
M. Bell, A. S. Bell, N. B. Taylor, and E. Taylor, for appellee.
The petition is overruled.